Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 1 of 22 PageID #: 1506



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------x

  PAUL WHITE,
                    Plaintiff,


              -against-                                 MEMORANDUM AND ORDER
                                                        17-cv-4286 (EK)(RER)

  ALBERT ABNEY, et al.,
                    Defendant.


 -------------------------------------------x

 ERIC KOMITEE, United States District Judge:

             Plaintiff Paul White, proceeding pro se, commenced

 this action in 2017 against several witnesses who had testified

 against him at his 2014 criminal trial on real-estate fraud

 charges.    In his amended complaint, filed on December 23, 2019,

 Plaintiff brings claims for fraudulent misrepresentation,

 fraudulent inducement, tortious interference with business

 relations, tortious interference with contracts, and unjust

 enrichment against Sandra Schmidt, who testified against White

 in the criminal case.      Schmidt moves to dismiss for failure to

 state a claim upon which relief can be granted.           For the reasons

 set forth below, that motion is granted.

                                I. Background

             Plaintiff is currently incarcerated at Five Points

 Correctional Facility, having been convicted of seven counts of

                                       1
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 2 of 22 PageID #: 1507



 grand larceny and one fraud count at his jury trial in the New

 York State Supreme Court, Suffolk County.          See Amended Complaint

 ¶ 54, ECF No. 44 (Compl.); see also Spota v. White (“Spota II”),

 48 N.Y.S.3d 268, 2016 WL 6427362, at *2 (N.Y. Sup. Ct. 2016).1

 Following trial, Plaintiff was sentenced to twenty-one to sixty-

 three years in prison and ordered to pay $2.975 million in

 restitution.     See Spota II, 2016 WL 6427362, at *2.

             The conviction arose out of a scheme to defraud

 investors in a real-estate development.          See id. at *4.     White

 held himself out as a financial advisor and solicited clients —

 including Schmidt — to invest by falsely representing “that he

 was going to invest their money in an income-producing, low-risk

 investment.”     Id.   He used this money to purchase the “John

 Cline Reservoir,” a 400-acre parcel in North Carolina, using a

 limited liability company that paid real estate “brokerage

 commissions” to entities he controlled.          Id.   After he refused a

 client’s demand that he return their investment, his investors

 pursued criminal charges against him,2 see Spota v. White (“Spota



       1 This court order granted summary judgment in favor of the District

 Attorney of Suffolk County, acting as the “claiming authority,” to enforce
 the civil forfeiture judgment against Plaintiff following his criminal
 conviction. A copy of this court order is attached to the Amended Complaint
 as Exhibit J.
       2 In his Amended Complaint, White alleges that Schmidt made at least one

 criminal complaint to the District Attorney’s Office and “engaged” District
 Attorney Spota to “represent her” in recovering $297,000 that she used to
 purchase the property. Compl. ¶ 47.


                                       2
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 3 of 22 PageID #: 1508



 I”), 997 N.Y.S.2d 101, 2014 WL 2931068, at *2 (N.Y. Sup. Ct.

 2014),3 and the case was investigated and prosecuted by the

 Suffolk County District Attorney’s Office.           See Compl. ¶ 6;

 People v. White, Case No. I-2710-2012.          Following White’s

 conviction for grand larceny and fraud, Schmidt was awarded

 restitution in the amount of $297,000 (the amount of her

 original investment).      See Compl. Ex. N (Restitution Judgment

 Order CPL § 420.10).

             In 2016, the District Attorney brought a civil

 forfeiture action against White and others to recover a total of

 $2.4 million in proceeds from the scheme.          Spota II, 2016 WL

 6427362, at *1.     In support of his motion for summary judgment,

 the District Attorney cited trial evidence that White took

 approximately $2.975 million from his victims and paid

 approximately $500,000 back to them for an “option” to

 repurchase their interests in the property.           Id. at *4.     White’s

 opposition to this motion mainly challenged the trial court’s

 $2.975 million restitution order, on the ground that the trial

 court failed to consider the value of benefits received by his

 victims and payments he had made to them.          Id.   The court

 rejected this challenge as an improper collateral attack on his




       3 A copy of this 2014 court order, which was issued before White’s
 criminal trial, is attached to the Amended Complaint as Exhibit H.


                                       3
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 4 of 22 PageID #: 1509



 criminal conviction and held that the District Attorney had

 prima facie established its entitlement to judgment in the

 amount of $2.4 million.       Id.

             In 2017, White notified Schmidt that the North

 Carolina Superior Court had validated her property deed and she

 therefore retained a valid ownership interest in the property.

 Compl. ¶ 56; Ex. O.      White contends that the court’s finding

 proves he is “actually innocent,” because the basis for his

 grand larceny conviction was the invalidity of the deeds he sold

 to investors.     Id. ¶¶ 54, 56.     He requested that Schmidt sign

 and file a Satisfaction of Judgment with the Clerk of Court in

 Suffolk County, and notify the District Attorney of his actual

 innocence.4    Id. ¶ 57.    Schmidt did not take these actions.          Id.

 ¶ 58.

             Plaintiff subsequently brought this case against

 Schmidt and others who assisted the District Attorney’s Office

 in the criminal investigation and/or testified before the grand

 jury, trial court, and civil forfeiture hearings.            He contends

 that the defendants misrepresented material facts to obtain his

 “unjust criminal conviction . . . and incarceration,” including

 by giving false testimony.       Compl. ¶¶ 194, 197.       Plaintiff’s



       4 In a letter dated April 5, 2017 addressed to Schmidt, White informed

 her that the “judgment is irreparably damaging my personal credit and you
 could be personally responsible for the damages, if you fail to execute and
 file the Satisfaction of Judgment enclosed herewith.” Compl. Ex. O.

                                       4
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 5 of 22 PageID #: 1510



 original complaint alleged claims under the Racketeer Influenced

 and Corrupt Organizations Act (RICO), civil conspiracy, false

 arrest, false imprisonment, malicious prosecution, tortious

 interference with business relationships, and fraud, invoking

 the court’s diversity jurisdiction for his state-law claims.

             In a Memorandum & Order dated March 21, 2019, Judge

 Margo K. Brodie found that diversity jurisdiction was lacking

 because of incomplete diversity of citizenship.            Memorandum &

 Order at 4, ECF No. 28.       She construed the complaint as

 asserting federal claims under RICO, Section 1983 for false

 arrest, false imprisonment, and malicious prosecution, and civil

 conspiracy under Sections 1983 and 1985.          Id. at 6-7.     Judge

 Brodie held that these federal claims were “patently without

 merit.”    Id. at 13.    There was thus no basis for the court to

 exercise supplemental jurisdiction over Plaintiff’s state-law

 claims for tortious interference and fraud, which she dismissed

 without prejudice.5      See id.   In his Amended Complaint, Plaintiff

 dropped the claims against two defendants that were domiciled in

 New York and brought this diversity action against the remaining

 defendants, including Schmidt.

             Plaintiff alleges defendant Schmidt knowingly made

 false statements to the Suffolk County District Attorney’s



       5 This case was subsequently reassigned to the undersigned judge in
 February 2020.

                                       5
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 6 of 22 PageID #: 1511



 Office in September 2012; see Compl. ¶¶ 147, 151, 153, 157, 161,

 165, 169, 173, 177, 181, 185; before the grand jury in October

 2012; see id. ¶¶ 148, 152, 154, 158, 162, 166, 174, 178, 182,

 186; to the jury in his criminal trial in October 2014; see id.

 ¶¶ 149, 155, 159, 163, 167, 171, 175, 179, 183, 187; and to the

 District Attorney’s Office in connection with the civil

 forfeiture action in October 2016.         See id. ¶¶ 150, 156, 160,

 164, 168, 172, 176, 180, 184, 188.

             The allegedly false statements include the following:

 that Defendant falsely claimed that she did not sign a Purchase

 Agreement for an ownership interest in the property in North

 Carolina known as the John Cline Reservoir; that she did not

 sign, in connection with her purchase of the ownership interest,

 a Power of Attorney, a Dual Representation Agreement, a Tenant-

 in-Common Agreement, and numerous documents with “First National

 Qualified intermediary”; that she did not authorize an attorney

 to represent her in purchasing the property; that she did not

 authorize the attorney to create John Cline Reservoir I LLC on

 her behalf to purchase the property; and that she did not

 include the property on her federal and state tax returns, when

 she had reported it as real estate in which she owned an

 interest.    See id. ¶¶ 147-188.

             Plaintiff alleges that Defendant made these false

 statements for the purpose of misleading the District Attorney’s

                                       6
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 7 of 22 PageID #: 1512



 Office into bringing criminal and civil actions, and the jury

 and judges into reaching adverse decisions, id. ¶¶ 196-98; and

 that she knew and intended that they would prevent Plaintiff

 from continuing to develop the property and interfere with his

 contracts with third parties, including other investors, id.

 ¶¶ 244-45; 278-79.

             Plaintiff also alleges that, had he known Defendant

 would later make these false statements, he would not have

 transacted business with her in the first place.           See id. ¶ 207

 (“Had Plaintiff . . . known that Schmidt was knowingly,

 willfully and intentionally planning to fraudulently

 misrepresent the material facts, as described in Paragraphs 147

 through 188, . . . Plaintiff . . . would not have entered into

 the SCHMIDT PA [Purchase Agreement] . . . .”).6

             Finally, Plaintiff alleges that, as a result of her

 false statements, Defendant was unjustly enriched in the amount

 of $27,720 he paid her for the right to repurchase her interest

 in the property; $1.1 million that he invested in developing the

 property; and an additional $30,000 of Plaintiff’s assets that

 were “unjustly seized” based upon her false statements.             See id.




       6 Although Plaintiff alleges that Defendant made false statements to

 induce him to sell her an ownership interest in the property, id. ¶¶ 227-28,
 the alleged false statements all occurred between 2012 and 2016, id.
 ¶¶ 147-88, whereas the sale from Plaintiff to Defendant occurred in 2008, id.
 ¶¶ 26-34.

                                       7
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 8 of 22 PageID #: 1513



 ¶ 290.    Plaintiff argues that it is against good conscience to

 permit Defendant to retain these amounts, particularly in light

 of his assertion that Defendant received a valid property deed

 and retains an interest in the property.          Id. ¶ 293.    Defendant

 moved to dismiss for failure to state a claim pursuant to

 Federal Rule of Civil Procedure 12(b)(6) as to all of

 Plaintiff’s causes of action.

                            II. Legal Standards

             In reviewing a Rule 12(b)(6) motion, the Court must

 accept all factual allegations in the complaint as true and draw

 all reasonable inferences in the plaintiff’s favor.             E.g., Lundy

 v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 113

 (2d Cir. 2013).     However, only “a plausible claim for relief

 survives a motion to dismiss.”        LaFaro v. N.Y. Cardiothoracic

 Grp., PLLC, 570 F.3d 471, 476 (2d Cir. 2009).           A claim is

 plausible “when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.”         Matson v. Bd. of Educ., 631

 F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009)).      Courts “are not bound to accept as true a

 legal conclusion couched as a factual allegation.”             Iqbal, 556

 U.S. at 678.     Nonetheless, in reviewing a pro se complaint, the

 Court must be mindful that the plaintiff’s pleadings should be

 held “to less stringent standards than formal pleadings drafted

                                       8
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 9 of 22 PageID #: 1514



 by lawyers.”     Hughes v. Rowe, 449 U.S. 5, 9 (1980) (citation and

 internal quotation marks omitted); Erickson v. Pardus, 551 U.S.

 89, 94 (2007) (same); see also Harris v. Mills, 572 F.3d 66, 72

 (2d Cir. 2009) (noting that the court “remain[s] obligated to

 construe a pro se complaint liberally”).

                               III. Discussion

       A. Statements Made in Connection with Judicial Proceedings

             Plaintiff’s claims are based on statements Schmidt

 allegedly made to the Suffolk County District Attorney’s Office

 in the course of its investigation, as well as her testimony in

 criminal and civil proceedings.        These statements cannot be the

 basis for the instant tort claims.

             The Supreme Court has made clear that witness

 testimony at trial is protected by absolute immunity, given the

 harm to the judicial process that would ensue if any aggrieved

 defendant could sue a testifying witness.          See Briscoe v. LaHue,

 460 U.S. 325, 335 (1983) (discussing the common-law rule of

 absolute immunity arising out of a witness’ testimony at trial);

 Butz v. Economou, 438 U.S. 478, 512 (1978) (discussing the

 necessity of absolute immunity to assure that witnesses can

 perform their function without harassment or intimidation).             The

 risk of a retaliatory lawsuit would, for obvious reasons,

 disrupt the judicial process by diminishing prospective

 witnesses’ willingness to come forward and give honest

                                       9
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 10 of 22 PageID #: 1515



  testimony.     See Briscoe, 460 U.S. at 332-33; see also White v.

  Frank, 680 F. Supp. 629, 634 (S.D.N.Y. 1988) (describing the

  “almost inevitable retaliatory suits that would follow every

  adverse determination at trial, without the deterrent of

  absolute witness immunity”).

               The doctrine of absolute immunity for trial witnesses

  has developed since Briscoe to protect witness statements made

  in other contexts as well.       In Rehberg v. Paulk, 566 U.S. 356

  (2012), the Supreme Court held that grand jury witnesses enjoy

  the same immunity as trial witnesses, and that this immunity

  extends to claims against a witness “concerning the initiation

  or maintenance of a prosecution.”         Id. at 369.7    As the Court

  observed, “[i]n the vast majority of cases involving a claim

  against a grand jury witness, the witness and the prosecutor

  conducting the investigation engage in preparatory activity,

  such as a preliminary discussion in which the witness relates

  the substance of his intended testimony.”          Id. at 369-

  70.   Accordingly, an allegedly false statement cannot be the

  subject of a collateral lawsuit simply because it was made in



        7 The claims in Rehberg arose under Section 1983, which is commonly used
  by plaintiffs challenging conduct in a criminal prosecution. Here, Plaintiff
  brought claims for false arrest, false imprisonment and malicious
  prosecution, which Judge Brodie construed as arising under Section 1983 and
  dismissed. See Memorandum & Order dated March 21, 2019. However, Briscoe
  held in no uncertain terms that “the common law provide[s] absolute immunity
  from subsequent damages liability for all persons — governmental or otherwise
  — who were integral parts of the judicial process.” 460 U.S. at 335. It did
  not carve out any exception based on the types of claims at issue.

                                       10
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 11 of 22 PageID #: 1516



  preparation for judicial proceedings, as well as at trial:

  “Were it otherwise, ‘a criminal defendant turned civil plaintiff

  could simply reframe a claim to attack the preparation instead

  of the absolutely immune actions themselves.’”           Id. at 369

  (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 283 (1993)

  (Kennedy, J., concurring in part and dissenting in part)).

              There is an exception to this rule, but it does not

  apply here.    Courts have allowed suits against law enforcement

  officers “who ‘set the wheels of government in motion by

  instigating a legal action.’”        Sankar v. City of New York, No.

  07-CV-4726 (RJD) (SMG), 2012 WL 2923236, at *3 (E.D.N.Y. July

  18, 2012) (quoting Rehberg, 566 U.S. at 371)).           This exception

  may apply, for example, to an officer who is alleged to have

  falsified an affidavit or fabricated evidence.8           See id. at *3;

  see also Rehberg, 566 U.S. at 370 n.1.          And the exception




        8 Even in the example of a law enforcement officer who falsely builds up

  the case, the rationale for allowing claims for conduct outside of the
  judicial proceedings is not a limitation on the immunity for witness
  testimony, but rather a recognition that some conduct “exists independently”
  from witness testimony when the witness is also actively involved in an
  investigation. In Coggins v. Buonora, 776 F.3d 108 (2d Cir. 2015), the
  Second Circuit considered as a matter of first impression whether a law
  enforcement officer is entitled to absolute immunity as a grand jury witness
  pursuant to Rehberg when a plaintiff alleges that the officer withheld and
  falsified evidence in addition to committing perjury before the grand
  jury. Id. at 112. The court found that the complaint plausibly alleged
  misconduct by the defendant officer without reference to his perjurious grand
  jury testimony and could be subject to suit for that misconduct. Id. at 113.
  Still, the Court noted that if discovery were to establish that any of the
  alleged conduct constituted “preparatory activity” conducted in advance of
  his grand jury testimony, then he would be entitled to absolute immunity for
  that limited conduct under Rehberg. Id. at 113 n.7.

                                       11
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 12 of 22 PageID #: 1517



  extends to a lay witness who “played an ‘active role in the

  prosecution, such as [by] giving advice and encouragement or

  importuning the authorities to act.’”          Watson v. Sims, 648 F.

  App’x 49, 52 (2d Cir. 2016) (quoting Rothstein v. Carriere, 373

  F.3d 293-94 (2d Cir. 2004)).       However, simply “reporting a crime

  to law enforcement and giving testimony does not constitute the

  ‘initiation’ of a criminal prosecution.         More is required.”       Id.

  at 51.

              Here, Defendant is not alleged to have “instigated”

  the legal action against Plaintiff or taken an active role in

  the investigation, prosecution, or civil forfeiture.           Indeed,

  the allegations do not suggest that she had any involvement in

  the criminal or civil cases beyond her role as a witness.

  Accordingly, statements that she made in connection with the

  proceedings against Plaintiff — including those she made to the

  District Attorney’s Office in preparation for those proceedings

  — are protected by the immunity afforded witnesses under Briscoe

  and Rehberg.

              There are other safeguards in the judicial process to

  manage the risk that a defendant is unjustly convicted based on

  false testimony, including the opportunity for the aggrieved

  party to pursue a direct appeal.          As Plaintiff noted during oral

  argument, he is currently appealing his conviction.           See

  Transcript of Oral Argument dated August 12, 2020 at 23:17-

                                       12
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 13 of 22 PageID #: 1518



  23:22, ECF No. 53.     And if a witness commits perjury, they may

  be criminally prosecuted.       The law is clear, however, that the

  safeguards against allegedly dishonest testimony do not extend

  to a collateral lawsuit by Plaintiff against Defendant in this

  forum.

        B.     Claims for Fraud and Tortious Interference

               Even if Defendant’s statements were not protected by

  absolute immunity, the Amended Complaint would nonetheless fail

  to state a claim.     This section addresses Plaintiff’s claims for

  fraud and tortious interference in turn.

               1. Fraudulent Misrepresentation and Fraudulent
                  Inducement

               Plaintiff alleges that Defendant fraudulently induced

  him into selling her an ownership interest in the Property and

  executing the relevant investment contracts, but the alleged

  false statements he identifies all occurred between 2012 and

  2016 in connection with the criminal and civil cases.           Compl.

  ¶¶ 147-88.

               To state a claim for fraud under New York law, a

  plaintiff must allege facts showing “(1) a misrepresentation or

  a material omission of fact which was false and known to be

  false by defendant, (2) made for the purpose of inducing the

  other party to rely upon it, (3) justifiable reliance of the

  other party on the misrepresentation or material omission, and


                                       13
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 14 of 22 PageID #: 1519



  (4) injury.”    Premium Mortg. Corp. v. Equifax, Inc., 583 F.3d

  103, 108 (2d Cir. 2009) (quoting Lama Holding Co. v. Smith

  Barney Inc., 88 N.Y.2d 413, 421 (1996)).         The claims for

  fraudulent misrepresentation and fraudulent inducement share the

  same underlying elements.       See, e.g., Hitachi Data Sys. Credit

  Corp. v. Precision Discovery, Inc., 331 F. Supp. 3d 130, 148

  (S.D.N.Y. 2018) (“In order to make out a claim of fraudulent

  inducement or fraudulent misrepresentation under New York law, a

  plaintiff must allege that: ‘(1) the defendant made a material

  false representation, (2) the defendant intended to defraud the

  plaintiff thereby, (3) the plaintiff reasonably relied upon the

  representation, and (4) the plaintiff suffered damage as a

  result of such reliance.’”) (cleaned up).         In a federal

  diversity action, a fraud claim must be pled with particularity

  pursuant to Federal Rule of Civil Procedure 9(b).           See id.   This

  requires a plaintiff alleging fraud to “(1) specify the

  statements that the plaintiff contends were fraudulent;

  (2) identify the speaker; (3) state where and when the

  statements were made; and (4) explain why the statements were

  fraudulent.”    Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004)

  (citing Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d

  Cir. 1993)).

              Here, Plaintiff alleges that Defendant made false

  statements to the District Attorney’s Office, the jury in his

                                       14
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 15 of 22 PageID #: 1520



  criminal trial, and the judges in both the criminal and civil

  proceedings.    See Compl. ¶¶ 147-88.      He claims that Defendant

  made these false statements to mislead the District Attorney’s

  Office into bringing criminal and civil actions and the jury and

  judges into reaching adverse decisions.         See id. ¶¶ 196-98.

              Plaintiff fails to state a fraud claim because he does

  not allege that these statements were made to him, or that he

  reasonably relied on them to his detriment.          A common-law fraud

  claim is limited to statements on which the plaintiff reasonably

  relied.   See, e.g., Eternity Glob. Master Fund, 375 F.3d at 186-

  87 (plaintiff must show that “the defendant intended to defraud

  the plaintiff” and that the “plaintiff reasonably relied” on the

  misstatement or omission).

              2. Tortious Interference with Business Relations and
                 Contracts

              Plaintiff also alleges that Defendant’s false

  statements interfered with his business relations and contracts

  with third parties.     To state a claim for tortious interference

  with business relations under New York law, a plaintiff must

  allege that “(1) the plaintiff had business relations with a

  third party; (2) the defendant interfered with those business

  relations; (3) the defendant acted for a wrongful purpose or

  used dishonest, unfair, or improper means; and (4) the

  defendant’s acts injured the relationship.”          RFP LLC v. SCVNGR,


                                       15
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 16 of 22 PageID #: 1521



  Inc., 788 F. Supp. 2d 191, 195 (S.D.N.Y. 2011) (quoting Catskill

  Dev., L.L.C. v. Park Place Ent. Corp., 547 F.3d 115, 132 (2d

  Cir. 2008)).    “Conduct constituting tortious interference with

  business relations is, by definition, conduct directed not at

  the plaintiff itself, but at the party with which the plaintiff

  has or seeks to have a relationship.”         Symquest Grp., Inc. v.

  Canon U.S.A., Inc., 186 F. Supp. 3d 257, 268 (E.D.N.Y. 2016)

  (quoting Carvel Corp. v. Noonan, 3 N.Y.3d 182, 192 (2004)).

  A plaintiff must do more than allege that the defendant’s acts

  caused some form of interference with a business relationship.

  Instead, a claim for tortious interference with business

  relations requires a plaintiff to show that “the defendant’s

  conduct . . . amount[ed] to a crime or an independent tort,” 16

  Casa Duse, LLC v. Merkin, 791 F.3d 247, 262 (2d Cir. 2015)

  (quoting Carvel Corp., 3 N.Y.3d at 190), or alternatively, that

  the defendant acted for “the sole purpose of inflicting

  intentional harm on plaintiffs,” with no permissible purpose,

  id. (cleaned up).

              To state a claim for tortious interference with

  contract under New York law, a plaintiff must allege “(1) the

  existence of a valid contract between plaintiff and a third

  party; (2) defendant’s knowledge of the contract;

  (3) defendant’s intentional procurement of the third-party’s

  breach of the contract without justification; (4) actual breach

                                       16
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 17 of 22 PageID #: 1522



  of the contract; and (5) damages resulting therefrom.”            Kirch v.

  Liberty Media Corp., 449 F.3d 388 (2d Cir. 2006) (internal

  quotation marks omitted).       The complaint must identify a valid

  and enforceable contract between the plaintiff and a third party

  that was breached, and it must allege that the contract would

  not have been breached but for the defendant’s intentional

  conduct.    See AIM Int’l Trading, L.L.C. v. Valcucine S.p.A., No.

  02 CIV. 1363, 2003 WL 21203503, at *4 (S.D.N.Y. May 22, 2003).

              Plaintiff alleges that Defendant had knowledge of his

  relations and contracts with third parties, citing the facts

  that (1) she knew Plaintiff was in contract to purchase

  ownership interests in the property from the Stameys (the

  sellers of the John Cline Reservoir), Compl. Ex. R; (2) her

  Purchase Agreement disclosed that Plaintiff had other investors,

  id. Ex. E; and (3) she signed a Dual Representation Agreement

  authorizing the same attorney to represent her and other

  counterparties in contracts with Plaintiff, id. Ex. D.

  Plaintiff also alleges that Defendant knew that he was

  developing the property at issue, as she had “personally visited

  the property and observed the development.”          Id. ¶ 258.    In

  light of these allegations, Plaintiff contends that Defendant

  made false statements to prevent Plaintiff from completing his

  purchase of the property, continuing the development of the

  property, continuing to pay other investors the option payments,

                                       17
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 18 of 22 PageID #: 1523



  and reselling the developed property once completed.           Id. ¶ 260.

  Defendant allegedly interfered with these activities by causing

  Plaintiff to be arrested, indicted and eventually convicted, and

  by causing the seizure of his assets.         Id. ¶ 264.

              Plaintiff’s criminal conviction, and the civil

  forfeiture of his assets, surely had the effect of interfering

  with his business relations and contracts.          And it is undisputed

  that Defendant played a role in the conviction and forfeiture,

  given her testimony.      However, Plaintiff does not allege that

  Defendant directed any specific statements or conduct toward the

  third parties with whom Plaintiff transacted business.            Nor does

  he allege facts to support a reasonable inference that Defendant

  committed any act with the intent required to support either

  tortious interference claim.       Although he claims that Defendant

  acted for the “sole purpose of harming plaintiff” and “utilized

  wrongful means” to interfere with his business relations, these

  are conclusory allegations for which no factual support is

  provided.    See RFP LLC, 788 F. Supp. 2d at 195 (“If there are

  ‘no allegations in the complaint capable of supporting a

  reasonable inference that any . . . defendant acted with the

  sole purpose of harming the plaintiff or used dishonest, unfair,

  or improper means,’ then the claim should be dismissed.”)

  (quoting Premium Mortg. Corp., 583 F.3d at 107); Merkin, 791

  F.3d at 262 (describing the intent element of a tortious

                                       18
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 19 of 22 PageID #: 1524



  interference with business relations claim as a “high bar” to

  meet).     And although he alleges that Defendant intentionally

  procured, without justification, a breach of the contract

  between Plaintiff and the Stameys, as well as breaches of other

  contracts between Plaintiff and other purchasers, Compl. ¶ 284,

  he again offers no factual support regarding her intent to cause

  a third party to breach any particular contract.           Intertek

  Testing Servs., N.A., Inc. v. Pennisi, 443 F. Supp. 3d 303, 343

  (E.D.N.Y. 2020) (“New York law emphasizes the requirement that a

  tortious interference with contract claimant establish that the

  defendant purposefully intended to cause a contract party to

  breach a particular contract.”).          Accordingly, the Amended

  Complaint fails to state a claim for either tortious

  interference with business relations or tortious interference

  with contracts.

        C.     Claim for Unjust Enrichment

               Finally, Plaintiff claims that Defendant was unjustly

  enriched as a result of her alleged false statements.           In an

  action for unjust enrichment under New York law, “[t]he

  essential inquiry . . . is whether it is against equity and good

  conscience to permit the defendant to retain what is sought to

  be recovered.”     Alan B. Greenfield, M.D., P.C. v. Long Beach

  Imaging Holdings, LLC, 114 A.D.3d 888, 889 (N.Y. App. Div. 2014)

  (quoting Paramount Film Distrib. Corp. v. State of New York, 30

                                       19
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 20 of 22 PageID #: 1525



  N.Y.2d 415, 421 (1972)).      A plaintiff must show that “(1) the

  other party was enriched, (2) at the plaintiff's expense, and

  (3) that it is against equity and good conscience to permit the

  other party to retain what is sought to be recovered.”            Id.

  (citing Mandarin Trading Ltd. v. Wildenstein, 16 N.Y.3d 173, 182

  (2011)).    “Unjust enrichment . . . does not require the

  performance of any wrongful act by the one enriched.”           Id.

  (quoting Simonds v. Simonds, 45 N.Y.2d 233, 242 (1978)).

              Plaintiff alleges that he paid Defendant $27,720 in

  option payments for his right to repurchase her Tenant-in-Common

  ownership interest in the property, pursuant to the Purchase

  Agreement, and that she was unjustly enriched in that amount

  because her alleged false statements prevented him from being

  able to exercising his right to repurchase.          Compl. ¶ 290.

  Plaintiff further alleges that she was unjustly enriched by $1.1

  million that he invested in developing the property, in which

  she now retains ownership interest.        Id.   Finally, Plaintiff

  alleges that she was unjustly enriched by an additional $30,000

  of Plaintiff’s assets that were “unjustly seized” based upon

  Schmidt’s alleged false statements.        Id.

              Plaintiff’s claim of unjust enrichment is

  fundamentally a challenge to the restitution award entered, and

  the civil forfeiture authorized, by the state courts in

  connection with his criminal conviction.         Indeed, Plaintiff made

                                       20
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 21 of 22 PageID #: 1526



  a similar argument to the state court overseeing the civil

  forfeiture proceedings, claiming that the restitution award

  issued by the trial court failed to consider the value of the

  benefits received by his victims when calculating the amount he

  owed to them.    See Spota II, 2016 WL 6427362, at *4 (rejecting

  this argument as a collateral attack on his criminal

  conviction).    This Court will not entertain a claim that

  effectively seeks appellate review of a state court decision.

  See Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423,

  426 (2d Cir. 2014) (“Under the Rooker–Feldman doctrine, federal

  district courts lack jurisdiction over cases that essentially

  amount to appeals of state court judgments.”) (citing Exxon

  Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84,

  (2005)).    As discussed above, Plaintiff may pursue that

  challenge on direct appeal of his criminal conviction in state

  court.




                                       21
Case 1:17-cv-04286-EK-RER Document 54 Filed 09/30/20 Page 22 of 22 PageID #: 1527



                               III. Conclusion

              For the reasons set forth above, Defendant Sandra

  Schmidt’s motion to dismiss is GRANTED with prejudice as to all

  causes of action against her in Plaintiff’s Amended Complaint.



        SO ORDERED.


                                     _/s/ Eric Komitee_________________
                                     ERIC KOMITEE
                                     United States District Judge


  Dated:      September 30, 2020
              Brooklyn, New York




                                       22
